                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-454-RJC
                                 (3:06-cr-6-RJC-1)
JIMMY ALONZO WRIGHT,                                 )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
_______________________________________              )

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255, (Doc. No. 1), and Respondent’s Motion to Dismiss, (Doc. No.

8).

       I.      BACKGROUND

       Petitioner was charged by Indictment with: Counts (1) and (3), possession of a firearm by

a felon (18 U.S.C. § 922(g)(1)); Counts (2) and (5), Hobbs Act robbery (18 U.S.C. § 1951); and

Counts (4) and (6), using, carrying, and brandishing a firearm during and in relation to a crime of

violence, “that is, a Hobbes [sic] Act robbery, Title 18 United States Code, Section 1951” (18

U.S.C. § 924(c)). (3:06-cr-6, Doc. No. 1).

       Petitioner pled guilty to Counts (3), (4) and (5) and “admit[ted] to being in fact guilty as

charged in those Counts.” (Id., Doc. No. 14). The parties agreed to recommend a sentence within

the applicable guideline range. (Id., Doc. No. 14 at 3). However, should the Probation Office

determine that the career offender enhancement applies pursuant to U.S. Sentencing Guidelines §

4B1.1, that provision may be used in determining the sentence and, should a statutory minimum

sentence apply, the Court shall impose a sentence no lower than the statutory minimum. (Id., Doc.


                                                1
No. 14 at 3). The Plea Agreement includes appellate and post-conviction waivers except for claims

of ineffective assistance of counsel and prosecutorial misconduct. (Id., Doc. No. 14 at 5).

       The Presentence Investigation Report (“PSR”) scored the base offense level for Count (3)

as 24 for a violation of § 922(g) and 924(e) and two levels were added because the firearm was

stolen. (Id., Doc. No. 36 at ¶¶ 16, 17). However, Petitioner qualified as an armed career criminal

because the instant offense is a § 922(g) conviction and he was previously convicted of common-

law robbery, first-degree burglary, and breaking and entering. (Id., Doc. No. 36 at ¶ 22). Therefore,

his enhanced level became 33. Three levels were deducted for acceptance of responsibility,

resulting in a total offense level of 30. (Id., Doc. No. 36 at ¶¶ 23-24). The PSR scored the base

offense level as 20 for Count (5) for a violation of § 1951. (Id., Doc. No. 36 at ¶ 25). However,

Petitioner qualifies as a career offender based on his prior convictions for common-law robbery

and first-degree burglary and the instant offense is a crime of violence. (Id., Doc. No. 36 at ¶ 31).

The offense level is therefore 32 and, after three levels are deducted for acceptance of

responsibility, the offense level for Count (5) was 29. (Id., Doc. No. 36 at ¶ 33). Pursuant to U.S.

Guidelines Section 3D1.3, the highest offense level applicable to the group is 30. (Id., Doc. No.

36 at ¶ 34). Because Petitioner is a career offender and the instant offense involves a crime of

violence, the guidelines range was determined using the table in subsection (c)(3), of 262 to 327

months’ imprisonment. (Id., Doc. No. 36 at ¶¶ 36-37). Petitioner had a total of eight criminal

history points and a criminal history category of IV, however, the criminal history category for

career offenders is VI. (Id., Doc. No. 36 at ¶¶ 51-53). The resulting guidelines imprisonment range

was 262 to 327 months and a consecutive mandatory 84-month term for Count (4). (Id., Doc. No.

36 at ¶ 73).




                                                 2
       The Court adopted the PSR without change and sentenced Petitioner to a total of 264

months’ imprisonment consisting of 180 months for Counts (3) and (5), concurrent, and 84 months

for Count (4), consecutive, followed by three years of supervised release. (Id., Doc. No. 25); see

(Id., Doc. No. 26) (Statement of Reasons).

       Counsel filed an Anders1 brief on direct appeal, raising two claims but stating there are no

meritorious issues for review. Petitioner filed a pro se supplemental brief asserting that he was

improperly found to be a career offender. The Fourth Circuit found that Petitioner did not establish

that the information the Court relied on was incorrect, rejected the argument in the Anders brief

that his career offender sentence violated the Sixth Amendment, and found that the alleged error

in finding that Petitioner is an armed career criminal is harmless in light of his status as a career

offender. United States v. Wright, 274 Fed. Appx. 321 (4th Cir. 2008).

       Petitioner filed a § 2255 petition on July 26, 2012, case number 3:12-cv-460. He argued

that he is not a career offender because a prior conviction no longer qualifies pursuant to United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), that a juvenile conviction was

improperly used to qualify him as a career offender, and that his attorney was ineffective for failing

to challenge these prior convictions at sentencing and on direct appeal. The Court dismissed the

petition as time-barred and alternatively denied it on the merits. Wright v. United States, 2013 WL

1190286 (W.D.N.C. March 22, 2013). The Fourth Circuit dismissed Petitioner’s appeal, United

States v. Wright, 600 Fed. Appx. 189 (4th Cir. 2015), and the United States Supreme Court denied

certiorari, Wright v. United States, 136 S.Ct. 425 (2015).

       Petitioner filed this, his second § 2255 Motion to Vacate, with the Fourth Circuit’s

authorization to do so. (Doc. No. 1-1). He argues that he does not qualify as an armed career



       1
           Anders v. California, 386 U.S. 783 (1967).

                                                        3
criminal because his prior convictions for North Carolina common law robbery and North Carolina

breaking and entering do not qualify as ACCA predicates under Johnson v. United States, 135

S.Ct. 2551 (2015) and United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc). He also

argues that his § 924(c) conviction is invalid pursuant to Johnson because Hobbs Act robbery is

not a crime of violence under § 924(c)’s force clause.

       The Government filed a Motion to Dismiss arguing that the § 924(c) claim is waived by

Petitioner’s post-conviction wavier in his guilty plea, procedurally defaulted, and meritless

pursuant to United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). The Government argues

that Petitioner is not entitled to relief from his ACCA sentence because the Fourth Circuit has

already found that any error in the Court’s application of ACCA is harmless in light of his status

as a career offender and, alternatively, the Court can exercise its discretion under the concurrent

sentence doctrine to decline to review Petitioner’s ACCA challenge.

       Petitioner filed a Reply, (Doc. No. 12), acknowledging that his § 924(c) challenge is

currently foreclosed by Mathis but wishes to preserve a claim for further review that Mathis was

wrongly decided and that a conviction for Hobbs Act robbery does not satisfy § 924(c)’s force

clause. Petitioner further acknowledges that relief on his Johnson-based challenge to common law

robbery as an ACCA predicate is currently foreclosed by United States v. Dinkins, 928 F.3d 349

(4th Cir. 2019), and wishes to preserve a claim for further review that Dinkins was wrongly decided.

Petitioner maintains, however, that his Simmons challenge to the ACCA sentence is valid. The

Government’s harmless error argument is flawed because the career offender enhancement is

advisory and, if Petitioner had not been subject to the ACCA enhancement, he might have received

a sentence at the low end of the career offender range of 262 months’ imprisonment, and he could

have argued for a downward variance. Further, if Petitioner were resentenced without the ACCA



                                                 4
enhancement he would no longer be subject to the career offender enhancement based on the

amended sentencing guidelines. However, because Simmons is a statutory decision rather than a

constitutional one, Petitioner acknowledges that this claim should be addressed in a § 2241 petition

pursuant to United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).

         II.    SECTION 2255 STANDARD OF REVIEW

         A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collater al attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a). Rule 4(b) of the Rules Governing Section 2255 Proceedings

provides that courts are to promptly examine motions to vacate, along with “any attached exhibits

and the record of prior proceedings . . .” in order to determine whether the petitioner is entitled to

any relief on the claims set forth therein. After examining the record in this matter, the Court finds

that the arguments presented by Petitioner can be resolved without an evidentiary hearing based

on the record and governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir.

1970).

         III.   DISCUSSION

(1)      Waiver

         “[A] guilty plea constitutes a waiver of all nonjurisdictional defects, including the right to

contest the factual merits of the charges.” United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

Thus, after a guilty plea, a defendant may not “raise independent claims relating to the deprivation

of constitutional rights that occurred prior to the entry of the guilty plea.” Blackledge v. Perry, 417

U.S. 21, 29-30 (1974). Rather, he is limited “to attacks on the voluntary and intelligent nature of



                                                   5
the guilty plea, through proof that the advice received from counsel was not within the range of

competence demanded of attorneys in criminal cases.” Id. There are narrow exceptions to the

enforceability of plea waivers such that “even a knowing and voluntary waiver of the right to

appeal cannot bar the defendant from obtaining appellate review of certain claims” such as a

sentence imposed in excess of the statutory maximum or a challenge to the validity of a guilty

plea. United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); see United States v. Marin, 961

F.2d 493, 496 (4th Cir. 1992).

       Petitioner does not contest the Government’s assertion that his § 924(c) claim is waived by

his plea agreement. The Court finds that Petitioner’s knowing and voluntary plea, which contains

an express post-conviction waiver, is valid and enforceable. Therefore, Petitioner’s § 924(c)

challenge will be dismissed and, alternatively, will be denied on the merits. See Section (3), infra.

(2)    Procedural Default

       “Habeas review is an extraordinary remedy and will not be allowed to do service for an

appeal.” Bousley v. United States, 523 U.S. 614, 621 (1998) (internal citations omitted); United

States v. Sanders, 247 F.3d 139, 144 (4th Cir. 2001). In order to collaterally attack a conviction or

sentence based upon errors that could have been but were not pursued on direct appeal, a petitioner

must show cause and actual prejudice resulting from the errors of which he complains or he must

demonstrate that a miscarriage of justice would result from the refusal of the court to entertain the

collateral attack. See United States v. Frady, 456 U.S. 152, 167-68 (1982); United States v.

Mikalajunas, 186 F.3d 490, 492–93 (4th Cir. 1999); United States v. Maybeck, 23 F.3d 888, 891-

92 (4th Cir. 1994).

       Cause for procedural default exists “where a constitutional claim [was] so novel that its

legal basis [was] not reasonably available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984). Actual



                                                 6
prejudice is then shown by demonstrating that the error worked to petitioner’s “actual and

substantial disadvantage,” rather than just creating a possibility of prejudice. See Satcher v. Pruett,

126 F.3d 561, 572 (4th Cir. 1997) (quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)). In order

to demonstrate that a miscarriage of justice would result from the refusal of the court to entertain

the collateral attack, a petitioner must show actual innocence by clear and convincing evidence.

See Murray, 477 U.S. at 496.

       Petitioner does not contest the Government’s assertion that his § 924(c) challenge claims

are procedurally defaulted from § 2255 review and he does not attempt to demonstrate cause and

prejudice or actual innocence. Therefore, Petitioner’s § 924(c) claims will be dismissed as

procedurally defaulted and, alternatively, they fail on the merits. See Section (3), infra.

(3)    Merits

       Petitioner challenges his ACCA sentence and his § 924(c) conviction based on Johnson v.

United States, 135 S.Ct. 2551 (2015) and its progeny and he also challenges his ACCA sentence

based on United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc).

       In Johnson, the United States Supreme Court announced that the Armed Career Criminal

Act’s (“ACCA”) residual clause is void for vagueness, which is a retroactively applicable right.

Id.; Welch v. United States, 136 S.Ct. 1257, 1265 (2016). The Supreme Court recently held that §

924(c)(3)(B)’s residual clause is likewise unconstitutionally vague. United States v. Davis, 139

S.Ct. 2319 (2019).

       Petitioner correctly acknowledges that his challenge to the § 924(c) conviction is

foreclosed by precedent. Although the Supreme Court held in Davis that the residual clause in §

924(c)(3)(B) is unconstitutionally vague, that holding does not affect Petitioner’s conviction

because the predicate offense of Hobbs Act robbery constitutes a crime of violence under the force



                                                  7
clause of Section 924(c). United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Therefore,

even if Petitioner’s § 924(c) challenge was not waived and procedurally defaulted, it would be

denied on the merits.

       Petitioner acknowledges that the Johnson-based challenge to his ACCA sentence is

foreclosed by precedent. United States v. Dinkins, 928 F.3d 349 (4th Cir. 2019). The Court agrees

and this claim will be denied.

       However, Petitioner continues to assert that his Simmons challenge to the ACCA sentence

is valid. The Fourth Circuit held in Simmons that hypothetical aggravating factors cannot be

considered when determining whether a defendant’s prior conviction was punishable by more than

one year of imprisonment and thus qualifies as a felony. The Government argues that this claim

should be dismissed because the Fourth Circuit already found any ACCA error to be harmless and

that the sentence is valid under the concurrent sentence doctrine. Petitioner disputes the

Government’s harmless error argument but acknowledges that this claim must be raised in a §

2241 petition which Petitioner has already filed in a separate civil case, 3:19-cv-691-RJC.

       Because Petitioner’s Simmons challenge to his ACCA sentence does not rely on a “new

rule of constitutional law,” it is not cognizable in this successive § 2255 proceeding. Therefore,

this claim will be dismissed without prejudice to litigate this claim in his § 2241 proceeding. See

28 U.S.C. § 2255(h)(2).

       IV.     CONCLUSION

       For the foregoing reasons, the Government’s Motion to Dismiss is granted and Petitioner’s

§ 2255 Motion to Vacate is dismissed and denied.

       IT IS, THEREFORE, ORDERED that:

       1.      The Respondent’s Motion to Dismiss, (Doc. No. 8), is GRANTED.



                                                8
2.   Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

     2255, (Doc. No. 1), is DISMISSED in part and DENIED in part as stated in this

     Order.

3.   IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

     Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

     appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

     (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

     jurists would find the district court’s assessment of the constitutional claims

     debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

     denied on procedural grounds, a petitioner must establish both that the dispositive

     procedural ruling is debatable and that the petition states a debatable claim of the

     denial of a constitutional right).




                                  Signed: February 21, 2020




                                          9
